 Case 2:19-cv-06194-MWF-AGR Document 21 Filed 08/23/21 Page 1 of 1 Page ID #:2118



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY WAYNE SMITH,                      )     No. CV 19-6194-MWF (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   DAVID FISCHER, Warden,                  )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED that Judgment be entered denying the Petition for Writ of
22   Habeas Corpus and dismissing this action with prejudice.
23
24   DATED: August 23, 2021
                                                  MICHAEL W. FITZGERALD
25                                                United States District Judge
26
27
28
